Citation Nr: 9913909	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-04 131	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active military service from April 1968 to 
April 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).   

Historically, the Board notes that service connection was 
denied for schizophrenia by rating decision dated in October 
1972.  By action dated in September 1986, the Board denied 
service connection for paranoid schizophrenia.  In December 
1993, the appellant's attempt to reopen his previously denied 
claim was again denied by RO rating action.  Additionally, 
service connection was denied for PTSD.  In his July 1994 
Notice of Disagreement, the appellant limited his challenge 
to the denial of service connection for PTSD.  



FINDING OF FACT

A competent medical diagnosis of PTSD is not of record.



CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a psychosis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of the psychosis 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Before reaching the merits of the veteran's claims, the 
threshold question that must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection for PTSD is well grounded.  A well grounded claim 
is a plausible claim, that is, a claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Such a claim need 
not be conclusive but only possible in order meet the burden 
established in the statute.  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Kandik v. Brown, 9 Vet.App. 434, 439 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the essential elements required to 
demonstrate the presence of a well grounded claim and the 
type of evidence required to establish each element consist 
of the following:  

(1)  Competent evidence of current disability 
(medical diagnosis); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

(2)  Evidence of incurrence or aggravation of 
disease or injury in service (lay or medical 
evidence); Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  

(3)  Evidence of a nexus between the in-service 
injury or disease and the current disability 
(medical evidence or presumption that certain 
disabilities manifest within certain periods 
are related to service); Grottveit v. Brown, 
5 Vet. App. 91, (1993); Lathan v. Brown, 7 Vet. 
App. 359, 366 (1995).  

See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Watai v. Brown, 
9 Vet.App. 441, 443 (1996).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).  The truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet.App. 425, 429 (1996); King 
v. Brown, 5 Vet.App. 19, 21 (1993).  The burden to submit 
evidence sufficient to establish a "well-grounded" claim is 
the claimant's alone.  Epps, 126 F.3d at 1469.


Factual Background.  The appellant's report of separation 
from the Armed Forces reflects that he had 8 months and four 
days of overseas service.  He is the recipient of the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.  The report of separation 
further reflects that he served as a cook for the entirety of 
his military tenure.    

The appellant's service personnel records further reflect 
that in September 1968, he was awarded the military 
occupational specialty of cook and served in that capacity 
throughout his service, including his time in Vietnam.  

The appellant's service medical records do not reflect any 
complaint or treatment for any psychiatric symptoms.  

The appellant was hospitalized from October through December 
1971, from May through September 1972, and from June 1973 to 
September 1973 for treatment of paranoid schizophrenia.  The 
records of these periods of hospitalization do not reflect 
any mention of any event of the appellant's military service, 
nor allude to a diagnosis of PTSD.  

The appellant underwent VA psychiatric examinations in 
February 1975 and September 1977.  He was diagnosed to have 
paranoid schizophrenia and a paranoid personality, 
respectively.  Besides noting that the appellant had active 
military service, the examiners did not comment upon its 
occurrence or attach any significance to it.   These reports 
do not reflect a diagnosis of PTSD.

The appellant was hospitalized from May through July 1982 for 
treatment of atypical depression and paranoid schizophrenia 
in remission.   The record of this hospitalization does not 
reflect any mention of any event of the appellant's military 
service, nor a diagnosis of PTSD.  

In July 1983, the appellant was awarded disability benefits 
by the Social Security Administration (SSA) upon the finding 
that he was disabled due to paranoid schizophrenia.  The SSA 
file reflects no mention of the appellant's military service 
as it relates to his claimed PTSD.  

In August 1985, several statements were received from the 
appellant's family members and acquaintances.  In sum, these 
reflect the makers' observations that that it was only after 
the appellant's military service that he developed a mental 
problem.  

At a January 1986  personal hearing before a hearing officer 
at the RO, the appellant testified in support of his then 
pending attempt to reopen his claim of service connection for 
schizophrenia.  He stated that he began hearing voices while 
on active duty in Vietnam during a period of "bombardment," 
and that thereafter, they periodically manifested.  He stated 
that after service, his nerves were "shot," and he could 
not hold a job.  He further stated that he did not receive 
any medical treatment within a year after being discharged.

In his August 1993 claim, the appellant alleged that he 
suffered from "combat shock."  In addition to being 
developed as an attempt to reopen his claim of service 
connection for paranoid schizophrenia, the appellant's claim 
was also construed as an attempt to establish service 
connection for PTSD.

In due course of the development of the appellant's claim, a 
copy of an April 1991 hospitalization report was received, 
reflecting that the appellant had undergone treatment for 
schizotypical personality traits.  There was no reference to 
any incident of the appellant's military service recorded in 
the hospitalization report, and no diagnosis of PTSD was 
recorded.  

Private medical records were also obtained from the 
Regenstrief Health Center, reflecting continuing care for 
schizophrenia from July 1988 to March 1992.  There are no 
references to any incident of military service in these 
records and no diagnosis of PTSD is recorded. 

Following the December 1993 denial of his claim of service 
connection for PTSD, the appellant was requested to provide a 
detailed description of the specific traumatic events that 
had produced the stress resulting in the claimed psychiatric 
disorder, as well as the names and addresses of his treating 
physicians.   

In response, the appellant submitted a statement received in 
April 1995 reporting that while in Vietnam, he "suffer[ed] 
serious post-traumatic stress disorder."  He listed his unit 
designations, but did not specify any traumatic events.  

A July 1994 report of psychological evaluation was received, 
authored by G.P.S., Ph.D.  In his report, Dr. S. diagnosed 
the appellant to have psychoactive substance abuse, major 
depression, rule out generalized anxiety disorder, and a 
mixed personality disorder with schizoid, paranoid and anti-
social features.  The appellant was not diagnosed to have 
PTSD, and there is no mention of any incident of the 
appellant's military service in Dr. S.' report.  

Continuing records of patient care were received from the 
Indiana Health Clinic, and are dated from July to August 
1994.  These reports reflect that the appellant stated to 
medical care providers that he began "hearing voices" 
during his Vietnam service, and that he drank alcohol heavily 
thereafter.  In a July 1994 report, the appellant apparently 
informed examiners that the voices began when he was on a 
"seek to kill mission."

The appellant underwent a VA psychiatric examination in 
August 1995.  He reported that while in Vietnam, he had 
"combat experience," and that he killed a lot of people.  
He was diagnosed to have chronic paranoid schizophrenia and a 
history of alcohol abuse.  

In August 1997, the appellant's disability award file was 
received from the Social Security Administration (SSA).  It 
reflects that in July 1985, he was found to be disabled by 
the SSA because of a "schizophrenic disorder, paranoid 
type."  Medical treatment records also forwarded reflect 
that the appellant complained of "shell shock," and was 
periodically treated for schizophrenia, with associated 
hallucinations and delusions.  None of the examination 
reports contained in the SSA file reflect that the appellant 
has been diagnosed to have PTSD.  

At a March 1999 Travel Board hearing, the appellant stated 
that he was a "field cook" while in Vietnam, assigned to a 
medical company.  He stated that prior to his assignment to 
Vietnam, he was also sent to a "career mercenary school," a 
"career combat jungle school," and a "cold blooded killer 
school" at Fort Campbell, Kentucky.  He stated that he was 
"one of the best with the M-16 (rifle) in jungle school."  
He added that while in Vietnam, it was "just by 
coincidence" that he was the only cook that had such 
specialized training.  He stated that he saw combat, and that 
he killed people.  He further stated that there would not be 
any records of his Vietnam duties, because everything that 
occurred there had been "at random."  He added that his 
unit was rocketed nightly, but that he could not verify this 
claim.  He also stated that he was assigned to a .50 caliber 
machine gun to guard a village.


Analysis.  As noted above, the threshold question to be 
answered in this appeal is whether the appellant has 
presented evidence of a well-grounded claim.  Having 
carefully reviewed all of the evidence of record in light of 
the appellant's contentions and the applicable law, the Board 
finds that in the absence of medical evidence reflecting a 
diagnosis of PTSD the appellant has not submitted a well-
grounded claim of entitlement to service connection for PTSD.

Clearly, the appellant has been diagnosed to have 
schizophrenia.  It is however significant that none of the 
examining physicians have reported that the appellant has 
PTSD, and the appellant has not reported that such a 
diagnosis has been rendered.  In this regard, the Board has 
examined all evidence of record, to include a voluminous 
record provided by the SSA, with a view towards determining 
whether the record contains any indication of the possible 
existence of information which would render his claim 
plausible, i.e., a medical diagnosis of PTSD.  However, the 
Board finds no such information.  See Beausoleil v. Brown, 
8 Vet.App. 459, 464-465 (1996); Robinette v. Brown, 8 
Vet.App. 69, 80 (1995).

The appellant's contention that he has PTSD is not sufficient 
to render his claim well grounded.  It is now well-
established that the appellant, as a layperson, is not 
qualified to provide a psychiatric diagnosis or to render a 
medical opinion regarding the etiology of his psychiatric 
symptoms, and his opinion is entitled to no weight.  Cromley 
v. Brown, 7 Vet.App. 376, 379 (1995); Boeck v. Brown, 6 
Vet.App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  In the absence of a diagnosis of PTSD, a well-
grounded claim of entitlement to service connection for PTSD 
has not been presented and the claim must be denied.


ORDER

Service connection for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

